Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response after non-final filed November 17, 2020 is acknowledged.  Claims 1-99 and 101-168 were cancelled.  Claims 100, 169-177 are pending in the instant application.   A telephone call was placed on January 11, 2021 to discuss potential amendment of the claim 100 to place the application in condition for allowance.
Claims 100 and 169-177 are allowed.  

Election/Restrictions
The species election requirement as set forth in the Office actions mailed on August 13, 2019 and October 9, 2020 is hereby withdrawn.  Claims drawn to a non-elected invention were previously canceled.

Examiner’s Comments

The rejection of claims 100, 147-150, 152, 154, 156-159, 161-164, 167 and 169-171 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description is withdrawn in view of amendment of the claims filed June 30, 2020.

The rejection of claim(s) 100, 147-150, 152, 154, 156-159, 161, 163-164, and 167-169 under 35 U.S.C. 102(A)(1) as being anticipated by Siwang (CN1413618 A, cited in Applicant’s IDS, English translation attached) as evidenced by Gao (Journal of Ethnopharmacology 131 (2010) 368–376, cited in Applicants IDS) is withdrawn in view of amendment of the claims filed June 30, 2020 to exclude administering a toad skin extract.. 

The rejection of claim(s) 100, 147-150, 152, 154, 156-159, 161, 163-164, and 167-170 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Huang (CN100534493C, reference cited in 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Steven Highlander on January 11, 2020.
The Application has been amended as follows:

100. (Currently Amended) A method of promoting regeneration of hematopoietic stem cells in a patient in need of regeneration of hematopoietic stem cells comprising administering to the patient a pharmaceutically effective amount of a compound in a substantially isolated or purified form and has the formula:

[AltContent: connector]
    PNG
    media_image1.png
    165
    195
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    199
    236
    media_image2.png
    Greyscale

wherein carbon 1 is in the R configuration, S configuration, or a mixture thereof; or a pharmaceutically acceptable salt or optical isomer thereof, wherein the compound is not comprised in a toad skin extract.

Claims 169-177 are allowed as filed in the amendment on November 17, 2020.

Claims 100 and 169-177 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is of is Siwang (CN1413618 A, cited in Applicant’s IDS, English translation attached) as evidenced by Gao (Journal of Ethnopharmacology 131 (2010) 368–376, cited in Applicants IDS).
Siwang discloses a method of treating aplastic anemia in patients comprising administering a toad venom extract (see abstract and last paragraph).  Siwang teaches wherein the toad venom extract is Chansu (see Detailed Ways, number 3) which is also used by Applicants (see Figure 1A).  As evidenced by Gao, Chansu comprises the suberoyl arginine compound of the instant claims (the structure found in instant claim 100) (see Figure 2, structure 1 and Table 1 of Gao).  However, neither Siwang or Gao teach, suggest or provide motivation to isolate the specific suberoyl arginine (or suberylarginine) compound found in instant claim 100 from the toad extract and use that compound for promoting hematopoietic stem cell regeneration in patients in need thereof.


Conclusion
Claims 100 and 169-177 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654